Case 1:19-cv-01029-DNH-CFH Document 38 Filed 10/22/19 Page 1 of 3

U.S. DISTRIC iC

 
 
 

 

    

OCT 2 2 2019

   

a erate it

IN THE UNITED STATES DISTRICT COURT
AT OCLOCK

FOR THE NORTHERN DISTRICT OF NEW YORK)

    
   

 

John M. Domurad, Clerk. Albany
STATE OF NEW YORK ET AL.,
SO-ORDERED STIPULATION
GRANTING UNOPPOSED MOTION

OF GENERAL ELECTRIC COMPANY
Plaintiffs, TO INTERVENE AS DEFENDANT

v.
Civil Action No. 1:19-cv-01029-DNH-CFH

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY ET AL.,

Defendants.

 

WHEREAS, on September 23, 2019, General Electric Company (“General Electric”)
moved for an Order granting General Electric intervention as of right as a defendant in this action
pursuant to Rule 24{a)(2) of the Federal Rules of Civil Procedure (“FRCP”) or, altematively,
permissive intervention as a defendant pursuant to FRCP 24(b)(1){B);

WHEREAS, no person or party served papers in opposition to General Electric's Motion
to Intervene;

WHEREAS, on October 17, 2019 at 10:30 a.m., a hearing was held on General Electric’s
Motion to Intervene by the Honorable Christian F, Hummel, United States Magistrate Judge, for
the Northem District of New York, at the James T. Foley United States Courthouse, 445
Broadway, Room 441, Albany, New York 12207;

WHEREAS, at the October 17, 2019 hearing, counsel for Plaintiffs State of New York,
The New York State Department of Environmental Conservation (“NYSDEC”), and Basil Seggos,
as Commissioner of NYSDEC (collectively “Plaintiffs”), represented to the Court that Plaintiffs
do not oppose General Electric’s motion to intervene; and

WHEREAS, at the October 17, 2019 hearing, counsel for Defendants United States
Environmental Protection Agency (“EPA”) and Andrew Wheeler, as Administrator of EPA
(collectively “Defendants”), represented to the Court that Defendants do not oppose General
Electric’s motion to intervene;

NOW, THEREFORE, IT IS HEREBY STIPULATED, AGREED AND SO
ORDERED THAT:

1, General Electric’s motion to intervene as of right as a defendant in this action is unopposed
and is hereby granted, without costs as against any party.
 

Case 1:19-cv-01029-DNH-CFH Document 38 Filed 10/22/19 Page 2 of 3

2. This Stipuletion may be executed in counterparts, and a faesimile or electronically
transmitted signature shal] be deemed an original.

NEW YORK STATE ATTORNEY GENERAL - ALBANY
| Date: October ~5 2019

 

Brittany M. Haner

Attorneys for Plaintiffs

State of New York,

The New York State Department of Environmental Conservation and
Basil Seggos

The Capitol

Albany, NY 12224

518-776-2389

brittany haner@ag.ny.gov
NEW YORK STATE DEPT OF LAW - ENVIRONMENTAL PROTECTION BUREAU

Date: October__, 2019

 
  

James C. Woods
Attorneys for Plaintiffs
State of New York,
The New York State Department of Environmental Conservation and
Basil Seggos
The Capitol
Albany, NY 12224
518-474-8481
518 473°2534 (fax)
E,

US . DEPARTMENT OF JUSTICE

 

445 Broadway, Room 218
James T. Foley Courthouse
Albany, NY 12207-2924
518-431-0247
518-431-0386 (fax)
Case 1:19-cv-01029-DNH-CFH Document 38 Filed 10/22/19 Page 3 of 3

ATTORNEYS FOR INTERVENOR-DEFENDANT GENERAL ELECTRIC COMPANY

‘Y somesie //
oe

Dean S, Sommer

Kristin Carter Rowe

Five Palisades Drive

Albany, NY 12205
518-438-9907

518-438-9914 (fax)
dsommer@youngsommer.com
krowe@youngsommer.com

SIDLEY AUSTIN, LLP
James R. Bieke

Peter D. Keisler
Timothy K. Webster
1501 K Street, N.W.
Washington, DC 20005
202-736-8848
jbieke@sidley.com
pkeislen@sidley.com
twebster@sidley.com

Samuel Gutter

10 Cape Codder Road, Apt E
Falmouth, MA 02540
301-938-3701

sgutter@outlook.com

sO pe thisoAday of October, 2019:

Hon. Christian F. Hummel, U.S. Magistrate Judge

Date: October Z |, 2019

Date: October Z|, 2019

Date: October 72, 2019
